Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,14,16,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar US 2003/0198304 in view of Zhang et al. US 2012/0230369


Reclaim 1
Sugar discloses a receiver with a power detecting function for a pulsed signal, the receiver comprising (fig.1; para#84):


Zhang discloses wherein the respective accumulation length is a window that is based on the pulse length of the corresponding signal (fig.7; para#13, 30 teach accumulation length is a window is based on the pulse length. Fig. 2 shows pulse sequences and pulse interval; para#8, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to try to modify claim 1 as taught by Sugar and wherein the respective accumulation length is a window that is based on the pulse length of the corresponding signal.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and


In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to try to modify claim 1 as taught by Sugar and wherein the respective accumulation length is a window that is based on the pulse length of the corresponding signal for the benefit of high speed sampling and (para#23). 
(KSR-Choosing from a finite number of identified predictable solutions, with a reasonable expectation of success).

 Reclaim 2
Sugar discloses wherein the receiver further comprises: an output, wherein the output is configured to output several power values averaged or accumulated over a window (para#129 teaches accumulating over time interval; para#80, 91,129); and a maximum detector, wherein the maximum detector is configured to determine the maximum of said power values (para#80, 91,129; fig.11 shows maximum of said power values).
 
Reclaim 4


Reclaim 14
Sugar discloses wherein the receiver further comprises: a pre-processor, wherein the pre-processor is configured to pre-process the pulsed signal (para#42, preprocessing in SAGE (10) of fig.1)
 
Reclaim 16
Sugar discloses a receiving method with a power detecting function for a pulsed signal, the receiving method comprising the step of (fig.1; para#84):
accumulating samples of the respective power of the corresponding signal over time (para#80,129,131; para#129 teaches accumulating over time interval); failed to explicitly teach wherein the respective accumulation length is a window that is based on the pulse length of the corresponding signal. 
Zhang discloses wherein the respective accumulation length is a window that is based on the pulse length of the corresponding signal (fig.7; para#13, 30 teach accumulation length is a window is based on the pulse length. Fig. 2 shows pulse sequences and pulse interval; para#8, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to try to modify claim 1 as taught by Sugar 

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to try to modify claim 1 as taught by Sugar and wherein the respective accumulation length is a window that is based on the pulse length of the corresponding signal for the benefit of high speed sampling and (para#23). 
(KSR-Choosing from a finite number of identified predictable solutions, with a reasonable expectation of success).

Sugar discloses wherein the receiving method further comprises the steps of: outputting several windows (para#129 teaches accumulating over time intervals; para#80, 91,129); and determining a maximum power value of the several windows with the aid of a maximum detector (para#80, 91,129; fig.11 shows maximum of said power values).

Reclaim 19
Sugar discloses wherein the receiving method further comprises the step of: instructing the maximum detector when to start or reset. (Para#42; reset).


Allowable Subject Matter
Claims 3, 5-13, 15, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631